.Appeal from a decision denying an award to claimant. The employer is a corporation organized to manufacture and deal in dairy and farm products; to operate refrigerating plants; to deal in live stock and “ to engage generally in every capacity necessary and incidental to or connected with the business of farming, cattle raising and agriculture.” It operated a farm of 1,000 acres at Carmel, N. Y., where it had about 240 cattle, produced vegetables, fruit, dairy products and eggs and about 8,000 chickens. It also maintained an office and stores in Hew York city for the sale of its products which were transported daily by track from the farm. The carrier herein issued a workmen’s compensation policy, the locations covered being the office and stores in Hew York city. Claimant, with other help, ate and slept on the farm where he was hired to work with the poultry; his duties were there exclusively and included feeding and watering the poultry, cleaning the poultry bins and houses and collecting eggs; while thus working, a rooster flew against his face, injuring his eyes. The Board held that the policy of insurance “ which covers the employer’s distributing operations in Bronxville, Hew York and Hew York City, does not extend coverage to the farm operations conducted by the employer at Carmel, Hew York.’’ It also held that the claimant was a farm laborer and that his employment does not come within the scope of the statute. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.